EHRLICH, 0. J.
The matters set up by the defendant are pleaded as a counterclaim, and, as such, they are not the subject of counterclaim to an action on a promissory note. The defendant had not paid O’Hara’s claim, on which he relies, and may never be obliged to pay it, or any part thereof, and until then his loss is not the subject of set-off. In view of these facts, the condition said to have been affixed to the delivery of the note does not aid the alleged counterclaim, as such. It follows that the judgment appealed from must be affirmed, with costs.